PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,719,066
Issued: May 6, 2014
Application No. 13/158,915
Filed: 13 Jun 2011
For: SYSTEMS AND METHODS FOR CAPTURING, MANAGING, SHARING, AND VISUALISING ASSET INFORMATION OF AN ORGANIZATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed August 30, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.
	
This patent expired on May 6, 2018 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The instant petition fails to satisfy requirements (2) and (3) set forth above. The required maintenance fee and petition fee have not been submitted. The Finance Office indicates that the fees cannot be charged to the authorized deposit account as the account does not have sufficient fees to available to cover the maintenance fee and petition fee. Any request for reconsideration of this decision must be accompanied by the required maintenance fee and petition fee.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition

					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions